DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the RCE and amendment filed on 1/4/2021.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/4/2021 has been entered.
Claims 5, 7-8, 13, 15-16, 21, and 23-24 have been amended.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) ***1-5, 9-13, 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over McClure et al. (US 2007/0226437) and Delgado et al (US 9,891,860).  McClure incorporates by reference Kern et al. (US 5,615,329) and Crockett et al. (US 5,504,861) in paragraph 10, Micka et al. (US 6,611,901) in paragraph 15, and Werner et al. (US 2004/0260896) in paragraph 30.
With respect to claim 1, McClure teaches of a computer program product for use with a data storage system having a storage controller and at least one storage unit controlled by the storage controller and configured to store data in volumes, wherein the storage controller has a processor and a cache (fig. 1, 7; paragraph 20, 70; where a computer program product for copying data that includes a primary control unit, secondary control unit, and tertiary control unit each having data storage volumes controlled by the associated control unit. Each control unit has a primary and nonvolatile cache as well as a processor), and 
wherein the computer program product comprises a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor of the storage controller to cause storage controller processor operations (paragraph 62-67; where the operations are implemented as code in a computer readable medium that is executed by a processor to carry out the operations), the storage controller processor operations comprising:  
copying a plurality of source data tracks from a source volume and storing the plurality of copied data tracks in a plurality of target data tracks of a backup volume (fig. 1; paragraph 5-7, 13, 35-38; where a backup copy of the primary storage data is made in the secondary storage.  Additionally, a tertiary storage system used as a recovery volume storing an additional copy of the data);  
generating a first list of source track identification descriptor (STIDD) metadata entries for the plurality of copied source data tracks stored in the plurality of target data tracks of the backup volume (paragraph 13-14; where a relationship table is used to maintain information on all primary and secondary volume relationships in the subsystem.  The relationship table contains entries having all required relationship information for tracks from the primary extent and the secondary extent), 
each metadata entry identifying a source data track copied from the source volume and an associated target data track of the backup volume in which the source data track is stored (Micka, fig. 2; column 5, lines 43-67; where the relationship table is used to establish the source location of tracks, the location of the target tracks, and extent pairs.  The relationship of source and target tracks is used in McClure to identify, by entry in the relationship table, the associated primary and secondary volume, McClure paragraph 13-15).
McClure fails to explicitly teach of sorting the first list of metadata entries as a function of the source data track identification of each metadata entry to provide a second list of metadata entries in which the second list of metadata entries is a sorted list of metadata entries.
However, Delagado teaches of sorting the first list of metadata entries as a function of the source data track identification of each metadata entry to provide a second list of metadata entries in which the second list of metadata entries is a sorted list of metadata entries (column 15, line 23-28; where the metadata of the source data is organized as a table and is indexed by the block number (claimed track identification) of the source data blocks.  Since the metadata table is indexed by the block number, this suggests that it is sorted by the block number).
The combination of McClure and Delagado teaches of generating a recovery volume which includes data tracks which are a function of one or more data target tracks identified by the sorted list of metadata entries (McClure, paragraph 45, 48; Delagado, column 15, line 23-28; where the secondary copy in a volume pair and the tertiary device that includes a consistency copy of the data maintained in the primary volume are recovery volumes.  As they include the data in the primary (source) volume they include tracks that are a function of tracks in the metadata.  In the combination, the metadata is the indexed metadata of Delagado).  
McClure and Delagado are analogous art because they are from the same field of endeavor, as they are directed to data storage systems.
It would have been obvious to one of ordinary skill in the art having the teachings of McClure and Delagado before the time of the effective filing of the claimed invention to index the metadata/relationship tables of McClure by the block/track number as taught in Delagado.  Their motivation would have been to more easily manage the data.
With respect to claim 9, the combination of McClure and Delagado teaches of the limitations cited and described above with respect to claim 1 for the same reasoning as recited with respect to claim 1.
McClure also teaches of a system, comprising: a data storage system having a storage controller and at least one storage unit controlled by the storage controller and configured to store data in volumes, wherein the storage controller has a processor and a cache (fig. 1, 7; paragraph 20, 70; where a computer for copying data that includes a primary control unit, secondary control unit, and tertiary control unit each having data storage volumes controlled by the respective control unit. Each control unit has a primary and nonvolatile cache as well as a processor).
With respect to claim 17, the combination of McClure and Delagado teaches of the limitations cited and described above with respect to claim 1 for the same reasoning as recited with respect to claim 1.
With respect to claims 2, 10, and 18, McClure teaches of wherein the first list of metadata entries includes a consistency group identification of a consistency group to which a source data track and its associated target data track of each metadata entry belongs (paragraph 9, 13,  where  a relationship table (metadata) is used to maintain information on all primary and secondary volume flashcopy relationships in the subsystem.  A consistency group is a collection of related volumes that need to be kept in a consistent state.  Thus, the flashcopy relationships between the primary and secondary volumes are consistency groups).
The combination of McClure and Delagado teaches of wherein the sorting the first list of metadata entries includes sorting the first list of metadata entries as a function of a source data track identification within each consistency group identification (McClure, paragraph 9, 13 indicates that a consistency group is a collection of related volumes that need to be kept in a consistent state, such as the primary and secondary volumes.  Crockett, column 3, lines 1-14 indicates that record updates (metadata entries) are assembled based on their consistency groups.  In the combination with Delagado, the are indexed by the by the block number/track id, Delagado column 15, line 23-28). 
The reasons for obviousness are the same as indicated above with respect to claim 1.
With respect to claims 3, 11, and 19, McClure teaches of wherein  each consistency group represents the source volume at an associated point-in-time value (paragraph 8 teaches the IBM XRC backup system includes a timer providing time of day value as a time stamp to data writes.  Data integrity is insured by updating both the secondary and primary volumes in the same order.  Additionally, paragraphs 9, 13 indicate that the consistency group of the primary and secondary volumes have a logical point-in-time relationship) and 
wherein the generating a recovery volume includes generating a first recovery volume for a first consistency group having an associated first point-in-time value representing the source volume as of the first point-in-time value (paragraph 8-10; where a consistency time is a time the system derives from a data set’s time stamp.  A consistency group has a consistency time for all data writes in a consistency group having a time stamp equal to or earlier than the consistency time stamp.  McClure’s invention uses this consistency time stamp and consistency group to create a secondary volume from which recovery data can be collected), and 
wherein the storage controller processor operations further comprise:  reading from the first recovery volume a first data track representing a first recovered source data track having a first source data track identification (McClure, paragraph 5, 34-35; where to recover data a copy of the data must be stored and recovered from a remote location.  The secondary control unit providing one or more recovery systems access to secondary storage to access tracks of data.  Micka, fig. 2; column 5 lines 43-67; indicates that the relationship table containing the necessary metadata used to establish the source location of tracks, the location of the target tracks, and extent pairs.  The execution of recovery for McClure’s data tracks includes the reading of the source data track and source data track identification of Micka).  
With respect to claims 4, 12, and 20, McClure teaches of wherein the reading the first data track includes locating a metadata entry of the sorted list having the first source data track identification for the first point-in-time value (paragraph 10-11, , 13, 16-17, 33-34; where a read process for reading data and a copy process for copying data are established.  These processes are interpreted as reading processes.  The instant virtual copy is a virtual copy operation where the metadata in the relationship table is modified to treat primary data as both the original and copy for the purpose of providing a point in time copy tool.  The point in time copy tool creates a logical point in time relationship between primary and secondary volumes by time stamping data sets.  Thus, the reading uses the appropriate metadata entry to locate the point in time copy of the data) and 
reading the target data track identified by the located metadata entry having the first source data track identification for the first point-in-time value (paragraph 5, 18, 34-36, 48; where utilizing secondary and tertiary copy systems as backup systems holding data for recovery in the event it is needed.  A secondary control unit provides one or more recovery systems access to secondary storage where backup copies are maintained to allow for data recovery.  This quick copy creating the backup data stores is executed in light of the teachings of Micka, Crockett, and McClure which use a relationship table used to establish the source location of tracks, the location of the target tracks, and extent pairs, see Micka fig. 2, column 5, lines 43-67.  The relationship of source and target tracks is used in McClure to identify in the event of a recovery, by entry in the relationship table, the associated primary and secondary volume).  
With respect to claims 5, 13, and 21, McClure teaches of wherein the locating a metadata entry of the sorted list having the first source data track identification for the first point-in-time value includes locating a metadata entry of the sorted list having the first source data track identification (Micka, fig. 2, 3A; Col. 5 Lines 54-67, Col. 6 Lines 1-11; where multiple source extents may be located at different source locations.  The relationship table has metadata for each extent pair to identify the tracks to copy.  Therefore, in order to bring the data from the source to the target, the system would locate the tracks to be copied which are represented as a using their metadata entry) and 
is also within a consistency group having the earliest associated point-in-time which is one of: matching the first point-in-time value and later than the first point-in-time value, for the first source data track identification (McClure paragraph 8-10; where a consistency group is created because consistency transactions require dependent writes to be secured in a consistent manner.  What this means is that a withdrawal transaction must be either in the same consistent transaction set as a deposit, or in a later consistent transaction set.  In the context of McClure, the requirement of assuring a withdrawal is consistent with a deposit means that a consistency group must have the data from the primary (or source) transferred to the secondary (or target or recovery volume) in order to be consistent.  Applying how this concept is supported by Micka’s maintaining and reading data at a point in time, fig. 6, Col. 6 Lines 13-19, column 10, lines 12-59 and Crockett’s shadowing write updates at a primary site to a secondary site, paragraph 10, 18, results in the reading of data at the first point in time value).  
Claim(s) 6-8, 14-16, and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over McClure and Delagado as applied to claims 2, 10, and 18 above, and further in view of Stroustrup, “Programming: Principles and Practice Using C++”.
With respect to claims 6, 14, and 22, the combination of McClure and Delagado teaches of wherein the first list of metadata entries contains a first sequence of entries sorted by consistency group identification (McClure, fig. 3-4; paragraph 9, 13, 50-51; for each volume pair of a plurality of volume pairs targeted for the quick copy command and a consistency group command including volume indicator parameters that indicate a set of volumes to be reset.  Both the list of volume pairs and the set of volumes to be reset are lists of items.  A consistency group is a collection of related volumes that need to be kept in a consistent state, such as the primary and secondary volumes.  Crockett, column 3, lines 1-14 indicates that record updates (metadata entries) are assembled based on their consistency groups.  In the combination with Delagado, the are indexed by the by the block number/track id, Delagado column 15, line 23-28).
McClure and Delagado fails to explicitly teach of wherein the first list of metadata entries is a linked list in which each entry has a pointer identifying the next entry of the linked list in a first sequence of entries sorted by consistency group identification.
However, Stroustrup teaches that a list of metadata entries is a linked list in which each entry has a pointer identifying the next entry of the linked list in a first sequence of entries (chapter 20.4; where a linked list contains a pointer to the next item in the list).
McClure, Delagado, and Stroustrup are analogous art because they are from the same field of endeavor, as they are directed to data storage systems.
It would have been obvious to one of ordinary skill in the art having the teachings of McClure, Delagado, and Stroustrup before the time of the effective filing of the claimed invention to make metadata of McClure and Delagado a linked list as taught in Stroustrup.  Their motivation would have been to more easily manage large amounts of metadata.
With respect to claims 7, 15, and 23, the combination of McClure Delagado, and Stroustrup teaches of wherein the sorting the first list of metadata entries as a function of a source data track identification within each consistency group identification includes modifying the pointers of the metadata entries of each consistency group so that each entry has a pointer identifying the next entry of the linked list in a second sequence of entries sorted by consistency group identification (McClure, fig. 3-4; paragraph 9, 13, 50-51; Crockett, column 2, lines 59-67, column 3, lines 1-24; Stroustrup Ch. 20.4; where in Stroustrup the use of a linked list and modification of pointers to point to the next item in a list are shown, thus when the list is sorted in the combination, by the reorganization into consistency groups, the pointers would be updated to point to the next entry) and
by source data track identification within each consistency group identification (Kern fig. 14; column 17 Lines 56-64; where records of a consistency group are divided into two categories: I/O orders directed to the same secondary DASD volume and I/O orders directed to the same CCHH.  Kern fig. 6; Col. 12 Lines 13-22 clarifies that CCHH is the cylinder number/head number that identifies a location on the primary DASD.  Because Kern sorts by the data location of the primary DASD it teaches sorting by a “source data track identification.”  It should be noted that, Kern Col. 2 Lines 9-15 defines a secondary volume as a volume having the same volume serial numbers and DASD addresses and Kern Col. 17 Lines 56-64 teaches sorting by secondary or target track identification).  
The reasons for obviousness are the same as those indicated above with respect to claim 6.
With respect to claims 8, 16, and 24, the combination of McClure Delagado, and Stroustrup teaches of wherein the storage controller processor operations further comprise sorting the second list of metadata entries as a function of a source data track identification of metadata entries to provide a third list of metadata entries for a particular recovery volume limited to a particular point-in-time of a particular consistency group (McClure [0005] teaches maintaining a third or tertiary copy.  McClure [0018-0019] teaches performing a tertiary copy of the secondary copy in order to create a third consistent copy for disaster recovery purposes.  McClure [0030] teaches the tertiary copy occurs in a manner so that the copied data is consistent with both the primary and secondary copies.  McClure [0048-0049] applies the same quick copy technique, to create the tertiary copy, as the quick copy technique using the first volume/ second volume pair parameter.  Therefore, the sorting teachings of Crockett for assembling consistency groups apply to the sorting of source data track identification to create a third list identifying metadata entries to create the tertiary copy.  Crockett [Col. 2 Lines 59-62] teaches an improved design and method for shadowing write updates at a primary site to a secondary site such that the secondary site is optimized with full recovery capabilities.  Crockett [Col. 2 Lines 63-67, ,Col. 3 Lines 1-3] teaches record updates are assembled into consistency groups where Crockett’s records are interpreted as metadata entries.  The records are collected and organized into record sets or lists of metadata entries.  Crockett [Col. 3 Lines 15-24].  The collected and organized records are then sorted again into consistency groups.  Crockett [Col. 3 Lines 19-24].  The reorganization into consistency groups is interpreted as a second sorted list of metadata entries.), 
wherein the sorting for the third list includes:  for each source track of the particular recovery volume having contents stored in the backup volume (McClure [0052-0056; Fig. 5 #502, #504] teaches for each tertiary volume there is an associated secondary volume and primary volume.  Therefore, the contents stored in the backup volume are the same contents as those stored in the primary and secondary volumes.), locating a metadata entry of the second list having a particular source data track identification and within a consistency group having the earliest associated point-in- time (McClure [0054] teaches applying the quick copy process to copy data from secondary volumes to tertiary data volumes.  The quick copy process includes performing a consistent instant virtual copy for each of the one or more volume pairs.  McClure [0020].  McClure [0013] teaches establishing a logical point in time relationship between primary and secondary volumes on the same or different devices.  McClure [0013].  McClure [0035-0036] teaches its secondary storage maintains backup copies of all primary volumes to provide one or more recovery systems.) which matches or is later than the particular point-in-time value for the particular recovery volume (Kern [48] teaches disaster recovery uses the valid entry with the latest timestamp to obtain control information.  The control information, along with stat information, such as consistency groups, is used to determine what record updates have been applied to the secondary storage controllers.  Because McClure incorporates by reference all the teachings of Kern, and applies those teachings for creating tertiary volumes using a quick copy the disaster recovery techniques of Kern for secondary storage are interpreted as applying to the disaster recovery of McClure’s tertiary volumes.  McClure [0010, 0018, 0034-0038, 0048].); and  
modifying the pointers of the located metadata entries for the source tracks of the particular recovery volume having contents stored in the backup volume so that each entry of the third list has a pointer identifying the next entry of the third list in a third sequence of entries (McClure [0009] teaches creating consistency groups as collections of related volumes that need to be kept in a consistent state.  Consistency groups maintain data consistency across volumes.  McClure [0009].  McClure [0050-0051; Fig. 3, Fig. 4] teaches for each volume pair of a plurality of volume pairs targeted for the quick copy command and a consistency group command including volume indicator parameters that indicate a set of volumes to be reset.  Both the list of volume pairs and the set of volumes to be reset are lists of items. When collecting items for processing and traversing through a list, the use of a linked list and modification of pointers to point to the next item in a list is a well known technique.  Stroustrup Ch. 20.4.) limited to the particular point-in-time for the particular recovery volume (McClure [0009] teaches creating consistency groups as collections of related volumes that need to be kept in a consistent state.  Consistency groups maintain data consistency across volumes.  McClure [0009].  Crockett [Col. 2 Lines 59-62] teaches an improved design and method for shadowing write updates at a primary sit to a secondary site such that the secondary site is optimized with full recovery capabilities.  Crockett [Col. 2 Lines 63-67, Col. 3 Lines 1-3] teaches record updates are assembled into consistency groups where Crockett’s records are interpreted as metadata entries.  The records are collected and organized into record sets or lists of metadata entries.  Crockett [Col. 3 Lines 15-24].  The collected and organized records are then sorted again into consistency groups.  Crockett [Col. 3 Lines 19-24].  The reorganization into consistency groups is interpreted as a second sorted list of metadata entries.  McClure therefore teaches organizing disparate consistency groups into a single group.) and sorted by source data track identification for the particular point-in-time for the particular recovery volume (McClure incorporate by reference Kern et al (US 5,615,329) as disclosing techniques for maintaining sequential consistency in the transfer of data.  McClure [0010].  Kern [Col. 17 Lines 56-64; Fig. 14] teaches dividing records of a consistency group into two categories: I/O orders directed to the same secondary DASD volume and I/O orders directed to the same CCHH.  Kern [Col. 12 Lines 13-22; Fig. 6] defines the CCHH as cylinder number/head number that identifies a location on the primary DASD.  Because Kern sorts by the data location of the primary DASD it teaches sorting by a “source data track identification.”  It should be noted that, Kern [Col. 2 Lines 9-15] defines a secondary volume as a volume having the same volume serial numbers and DASD addresses and Kern [Col. 17 Lines 56-64] teaches sorting by secondary or target track identification.).
The reasons for obviousness are the same as indicated above with respect to claim 6.

Response to Arguments
Applicant’s arguments, see pages 14-20, of the remarks filed 12/4/2020, with respect to the rejection of claims 1, 9, and 17 under 35 USC 112(a) have been fully considered and are persuasive.  The 35 USC 112(a) rejection of claims 1, 9, and 17 has been withdrawn.
Applicant’s arguments, see pages 11-13, of the remarks filed 12/4/2020, with respect to the rejection of claims 1, 9, and 17 under 35 USC 102 have been fully considered and are persuasive.  The 35 USC 102 rejection of claims 1, 9, and 17 has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Delagado et al. (US 9,891,860).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cannon et al. (US 7,062,541) discloses transferring data objects in the order that they are located on the source storage volumes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C KROFCHECK whose telephone number is (571)272-8193.  The examiner can normally be reached on Monday - Friday 8am -5pm, first Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571) 272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Michael Krofcheck/Primary Examiner, Art Unit 2138